      Case 2:14-cv-02955-KJM-DB Document 65 Filed 07/07/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    VINCENT YEE,                                     No. 2:14-cv-2955 KJM DB PS
12                       Plaintiff,
13           v.                                        ORDER
14    SACRAMENTO COUNTY JAIL, et al.,
15                       Defendants.
16

17          Plaintiff Vincent Yee is proceeding in this action pro se. This matter was referred to the

18   undersigned in accordance with Local Rule 302(c)(21) and 28 U.S.C. § 636(b)(1).

19          On June 5, 2020, defendants filed a motion to compel and noticed the motion for hearing

20   before the undersigned on July 10, 2020. (ECF No. 64.) However, pursuant to the Status

21   (Pretrial Scheduling) Order issued on November 19, 2019, discovery in this action must be

22   “completed by July 10, 2020.” (ECF No. 56 at 2.) “‘[C]ompleted’ means that all discovery shall

23   have been conducted so that all depositions have been taken and any disputes relative to

24   discovery shall have been resolved by appropriate order if necessary and, where discovery has

25   been ordered, the order has been complied with.” (Id.) A hearing on the day discovery closes

26   does not provide sufficient time to hear defendants’ motion, issue an order, and allow for the

27   order to be complied with prior to the close of discovery.

28   ////
                                                       1
     Case 2:14-cv-02955-KJM-DB Document 65 Filed 07/07/20 Page 2 of 2

 1           Accordingly, IT IS HEREBY ORDERED that defendants’ June 5, 2020 motion to compel

 2   (ECF No. 64) is denied without prejudice and the July 10, 2020 hearing is vacated.

 3   Dated: July 6, 2020
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22
     DLB:6
     DB\orders\orders.pro se\yee2955.disc.unt.ord
23

24

25

26
27

28
                                                     2
